           Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 1 of 34



                    IN THE UNITED STATES DISTRICT CORratEIV ED
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION     2018 ()CI -9 p

                                                             DEBRA P. HACKETT, CU.(
     ALLISON P. SMITH,                                        U.S. DISTMCT COURT
                                                                     DISTRI1J ALA
             Plaintiff,

     vs.                                           Case No.:a: I6- Cy- VD

 CHILTON COUNTY BOARD OF
 EDUCATION,
 TOMMY GLASSCOCK,                                  TRIAL BY JURY
 LORI PATTERSON,
 LINDA HAND,
 JOE MIMS,
 KEITH MOORE,
 PAM PRICE,
 JAMES SHANNON,
 CURTIS SMITH,

             Defendants.

                                    COMPLAINT.

I.          JURISDICTION

            1.   The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

1331 (federal question), 1343 (civil rights), 1367 (supplemental jurisdiction); 29

U.S.C. § 216(b)(Fair Labor Standards Act); 42 U.S.C. §§ 1983 (Civil Rights Act),

2000(e)(Title VII of the Civil Rights Act of 1964, as arnended). The jurisdiction

of this Court is invoked to secure protection for and to redress the deprivation of

rights secured by these statutes and the Fourteenth Amendment of the United
      Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 2 of 34



States Constitution, providing relief against discrimination, harassment, and

retaliation in the workplace. Plaintiff invokes supplemental jurisdiction over her

state law claims.

      2.     Plaintiff timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (Exhibit A). Plaintiff received a Notice of

Right to Sue from the U.S. Department of Justice Civil Rights Division (Exhibit B)

before timely filing this Complaint. Plaintiff has exhausted all administrative

remedies prerequisite to the filing of this lawsuit.

II.   PARTIES

       3.    Plaintiff Allison P. Smith (hereinafter "Plaintiff' or "Smith") is a

United States citizen and resident of the State of Alabama.

      4.     Defendant Chilton       County Board      of Education (hereinafter

"CCBOE") was Smith's employer at all times relevant to this Complaint. The

CCBOE is located in the Middle District of Alabama.

       5.    The CCBOE employs 15 or more employees.

      6.     The CCBOE is a recipient of federal funds.

       7.    Defendant Tommy Glasscock (hereinafter "Glasscock") was the

Superintendent of the CCBOE in the Middle District of Alabama at all tirnes

relevant to this Cornplaint.
     Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 3 of 34



             Defendant Lori Patterson (hereinafter "Pattersoin was President

and/or a member of the CCBOE in the Middle District of Alabama at all times

relevant to this Complaint.

      9.     Defendant Linda Hand (hereinafter "Hand") was an officer and/or

member of Chilton County Board of Education in the Middle District of Alabama

at all times relevant to this Complaint.

      10.    Defendant Joe Mims (hereinafter "Mims") was an officer and/or

member of the Chilton County Board of Education in the Middle District of

Alabama at all times relevant to this Complaint.

      11.    Defendant Keith Moore (hereinafter "Moore") was an officer and/or

member of the Chilton County Board of Education in the Middle District of

Alabama at all times relevant to this Complaint.

      12.    Defendant Pam Price (hereinafter "Price") was an officer and/or

member of the Chilton County Board of Education in the Middle District of

Alabama at all times relevant to this Complaint.

      13.    Defendant James Shannon (hereinafter "Shannoin was an officer

and/or member of the Chilton County Board of Education in the Middle District of

Alabama at all times relevant to this Complaint.

      14.    Defendant Curtis Smith (hereinafter "C. Smith") was an officer and/or

member of the Chilton County Board of Education in the Middle District of


                                           3
        Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 4 of 34



Alabama at all times relevant to this Complaint.

         15.   Smith brings this lawsuit against Defendants in their official and

individual capacities.

III.    STATEMENT OF FACTS

         16.   Plaintiff Smith worked for the CCBOE from February 2015 until her

termination on April 18, 2017.

         17.   In February 2015, Defendant Lori Patterson, CCBOE President and

personal friend of Superintendent Glasscock, contacted Smith about working for

the Board as Glasscock's Assistant.

         18.   Patterson said they would have to hire someone in the position who

was not "too pretty."

         19.   At the time, Smith was overweight and did not color her fully-gray

hair.

         20.   Smith thought Patterson's comment was odd, but Smith needed the

job and salary.

         21.   Smith interviewed with Glasscock for the position.

        22.    Smith expressed to Glasscock that she had begun working as a real

estate agent and desired to keep that as a second job. Glasscock told Smith he did

not want his assistant to have an outside job.

         23.   Smith gave up her real estate practice and began working for the


                                          4
     Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 5 of 34



CCBOE in February 2015.

      24.    The CCBOE classified Smith as a Secretary with a starting salary of

approximately $ 39 000.

      25.    Immediately after Smith was hired, Glasscock expressed to her that he

was not interested in her performing the same secretarial work as the previous

secretary. Glasscock told Smith he wanted her to follow him so closely that she

would run into him when he stopped. Smith began performing duties Glasscock

assigned her and worked closely with him on most days.

      26.    Smith was responsible for most everything in the Superintendent

office, from financial matters to personnel matters to legal matters.

      27.    Smith is a licensed attorney in the state of Alabama. Glasscock often

bragged that Smith was his own personal lawyer.

      28.    In March 2015, Glasscock assigned Smith Payroll Clerk and Board

Clerk duties in addition to her enhanced "Secretary" duties.

      29.    Smith had already worked many overtime hours in the secretary

position without overtime compensation.

      30.    Board President Patterson knew Glasscock intended to assign Smith

the Payroll Clerk and Board Clerk duties. Patterson advised Glasscock in Smith's

presence that the change would require Board approval. Glasscock replied that he

was "not going to do that" and would have Smith "do whatever [he] wanted her to
       Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 6 of 34



do."

        31.   Smith took on the additional Payroll Clerk and Board Clerk duties,

which required her to work nights and weekends.

        32.   The Board did not pay Smith the scheduled salary for those positions

or the corresponding overtime.

        33.   Board President Patterson called Smith at home one evening, telling

Smith she should be leaving at 4:00 p.m. instead of 6:30 p.m.             Patterson

commented that she often saw Smith's car in the office parking lot after hours.

        34.   Smith advised Patterson that it was impossible for her to complete all

of her assigned duties within a normal 40-hour workweek. Patterson did nothing

to ensure that Smith was receiving overtime compensation.

        35.   Glasscock told Smith he would give her comp time in lieu of overtime

pay because the Board would not pay overtime.

        36.   Smith was rarely allowed to take the comp time. Smith's comp time

carried over multiple salary periods without ever being paid.

        37.   Smith continued the extra Payroll Clerk and Board Clerk duties

through January 2016 without the corresponding pay.

        38.   In the summer of 2015, most of Smith's days were spent with

Glasscock, either in his office or in hers.




                                              6
        Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 7 of 34



         39.   The sumrner staff at the central office was sparse in the summer.

Smith often found herself having to work alone with Glasscock.

         40.   Glasscock became very laid back in his demeanor with Smith.

Glasscock began sharing personal details about his wife, including comments

about their marital relationship and sex life.

        41.    Glasscock commented about how other women "wanted" him.

         42.   Glasscock commented on other women's physical characteristics,

pointing out their "short skirts" or "big boobs."

         43.   Glasscock commented to Smith about a female subordinate who had a

volatile relationship with Glasscock. Glasscock explained that the subordinate was

just embarrassed because they had gone on a date, and the subordinate had tried to

give him a blow job.

        44.    Glasscock also told Smith that he previously dated a friend of Srnith's.

Glasscock said after he and the friend got through "fucking," the friend's mother

would give him a "booty call." Glasscock said he never knew which one he was

going to be "fucking."

        45.    Glasscock told Smith that part of her job was to try to keep him in

line.

        46.    Glasscock told Smith his wife was jealous of other women, but not

Smith because she was just an "old gray-haired lady."


                                           7
     Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 8 of 34



      47.    Smith's workplace was permeated with Glasscock's gender-based and

sexually-charged comments.

      48.    Glasscock's conduct deeply embarrassed, humiliated, and demeaned

Smith personally.

      49.    Glasscock's comments also made Smith feel embarrassed and

humiliated for the other female subordinates and women who were the subjects of

Glasscock's sexual comments.

      50.    Glasscock gave Smith several unwelcome hugs and would attempt to

hug her on other occasions. Smith would act uncomfortable, dodge his hugs, and

rebuff his advances.

      51.    On one occasion, Glasscock ordered Smith to get under his desk to fix

his printer. Smith complied, getting on her hands and knees, while Glasscock

remained sitting in his desk chair. Glasscock commented,"I wonder what people

would think you were doing under there?"

      52.    As Superintendent, Glasscock was the most senior official in Smith's

workplace.

      53.    Smith does not recall receiving an employee handbook, a sexual

harassment policy during her employment.

      54.    Smith discovered a sexual harassment policy after her termination that

instructed employees to complain to the Superintendent (Glasscock, the harasser)


                                        8
       Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 9 of 34



or the Assistant Superintendent. Smith performed the Assistant Superintendent

role from November 2015 to April 2017 as discussed, infra.

       55.   During her employment, Smith complained in every way she knew

how.

       56.   Smith complained to Willie Mae White ("White"), retired CCBOE

Assistant Superintendent/Personnel Director, who worked part-time.

       57.   White told Smith it was common knowledge that Glasscock had

affairs with two previous female subordinates before forcing one ofthem to resign.

       58.   White warned Smith not to "get suckered in and become his whore."

       59.   White told Smith not to discuss her complaints about Glasscock in

Smith's office because it "may be bugged."

       60.   White also warned Smith not to go to an out-of-county meeting with

Glasscock and suggested she call in sick instead.

       61.   To Smith's knowledge, White did nothing to pass along or address her

complaints. Glasscock's discrimination and harassment continued.

       62.   Board President Patterson actually initiated contact with Smith on a

couple of occasions to discuss Glasscock's behavior toward her. On one occasion,

Patterson began venting frustration about Glasscock while he was not there, calling

him a "bully." Ms. Smith responded about her own experiences with Glasscock,

describing some of the discrimination and harassment she was experiencing.
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 10 of 34



Patterson did not offer any solutions, and just said,"Well, that's Tommy."

      63.   Smith complained to three other CCBOE Administrators to no avail.

One Administrator, Pam Harris, told Smith that she better not let Glasscock's wife

hear about it, or she would go after her like she did his last assistant. To Smith's

knowledge, none of the three administrators did anything to have Glasscock's

conduct investigated or remedied.

      64.   In the fall of 2015, Glasscock told Smith he was planning to terminate

an Assistant Superintendent who went out on leave.

      65.    Glasscock ordered Smith to take over the Assistant Superintendent

duties.

      66.    Smith asked Glasscock about salary, knowing that the current

Assistant Superintendent was earning around $ 85,000. Smith and Glasscock

discussed that Smith's current salary was $ 39,000.

      67.    Glasscock said he believed Smith should be making $ 55,000 in line

with the newly-hired Assistant Chief School Financial Officer.

      68.    Glasscock advised Smith that if she picked up the additional Assistant

Superintendent duties, he would have no trouble getting her the $ 55 000 salary.

      69.    Glasscock took Smith around to the offices of CCBOE administrators

and announced that Smith was taking on the Assistant Superintendent role.

Glasscock even announced the change at a principals meeting.


                                         10
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 11 of 34



      70.      Smith relied on Glasscock's representations to her detriment.

      71.      Smith performed the Assistant Superintendent duties without ever

receiving the corresponding pay or overtime.

      72.      Smith continued in the Assistant Superintendent role—in addition to

her "Secretary' role—from November 2015 until April 18, 2017, the date of her

termination.

      73.      Smith logged anywhere from 60-70 hours per week while performing

those roles.

      74.      Glasscock told Smith she could not apply for overtime, since she was

now in an administrative role.

      75.      Glasscock assumed the additional duties because she believed she

would eventually receive a raise and would be working less directly with

Glasscock.

      76.      Glasscock moved Smith's office to the back of the building. The

office had access through a back door. Glasscock began frequenting Smith's office

through the back door. Glasscock even minored Smith's window so no one could

see inside.

      77.      Glasscock told Smith everyone was 'jealous about their relationship"

and how "close" they were. Glasscock told Smith he wanted to let others know

"who [she] belonged with."


                                          11
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 12 of 34



      78.   Glasscock's comments and behavior continued to make Smith feel

uncomfortable, offended, demeaned, and under Glasscock's singular control.

      79.   In March 2016, CCBOE President Patterson called and asked Smith if

she had purchased property "with a man." Patterson told Smith she was getting

questions from other Board members about it.

      80.   Several days later, Defendant. Joe Mims, Board Vice-President, called

Smith asking the same questions. Mims told Smith he had figured the cost of the

subdivision lot and knew Smith had to have bought it with a man. Mims persisted

with his intrusive questioning, saying the Board members had a right to know if

Smith was "living in sin," since she was an unmarried woman.

      81.   Smith complained about Mims' intrusive questioning to Patterson and

Glasscock. To Smith's knowledge, neither Patterson nor Glasscock did anything

to address Smith's complaint.

      82.   Smith also complained to Allison Ellison, the Chief School Financial

Officer. Ellison became visibly upset and shared that Mims had also offended her.

According to Ellison, Mims entered her office, closed the door, and told her she

needed to lose weight.

      83.   To Smith's knowledge, no investigation was conducted by Patterson

or Glasscock into Mims' conduct.

      84.   In May 2016, Smith asked Glasscock about her raise. Smith told


                                       12
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 13 of 34



Glasscock that if she did not receive the raise shortly, she would need to find a

second job. Smith also told Glasscock that she could not continue working late

nights and weekends on her salary.

      85.    Glasscock told Smith to be patient until the Assistant Superintendent

who was on leave officially resigned. Glasscock gave Smith $ 100 dollars and told

her that he cared about her.

      86.    Glasscock became close with another female subordinate employee.

Glasscock showed Smith a text he received from the employee with a photo of her

naked breasts. Glasscock said the employee had recently had breast implants.

Smith was shocked and embarrassed by the text. Glasscock made Smith promise

not to tell anyone, and said he would deny it if she did.

      87.    The CCBOE knew Glasscock was having the affair. Smith received a

call from Board President Patterson questioning her about the affair. Smith told

Patterson what she knew. Another Board member, Keith Moore, also questioned

Glasscock about the affair. To Smith's knowledge, nothing was done to address

the situation.

      88.    In June 2016, Mr. Glasscock met with the Board. After the meeting,

Glasscock told Smith he could not get her the raise. Glasscock ordered her to

continue performing work as the Personnel Director.

      89.    Defendants Patterson and Mims voted against Smith receiving the


                                          13
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 14 of 34



raise or promotion. Patterson and Mims were the Board Members who asked

whether Smith was "living in sin."

      90.      Smith advised Glasscock that she could not continue performing the

additional duties without compensation and that she wanted to go back to

performing the Secretary duties for which she was hired.

      91.      Glasscock refused to move Smith back to the front office.

      92.      Smith began leaving on time more often instead of working overtime

unpaid.

      93.      Glasscock immediately became contentious and began threatening

Smith's job.

      94.      At some point, Glasscock brought Smith into his office and told her

that she did not understand how much he cared for her and that he would do

anything to protect her if Smith "met his needs."

      95.      Glasscock repeated on several occasions after that that Smith just

needed to meet his needs, and that she should know and anticipate his needs.

      96.      Smith understood these comments as a threat that she would have to

have sex with Glasscock to keep her job. Smith told Glasscock that she could not

do that.

      97.      Glasscock became more and more volatile toward Smith throughout

August and September 2016.


                                          14
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 15 of 34



      98.      On September 30, 2016, Glasscock told Smith she should look for

another job.

      99.      On or about October 1, 2016, Glasscock came into Smith's office and

began crying, telling Smith he loved her, and that she did not understand his

feelings for her. Smith was shocked and remained silent. Glasscock tried to

embrace Smith, but Smith withdrew.

      100. On or about October 6, 2016, Glasscock told Smith he did not want

her to leave and gave her a new job description to review. He said he would

change Smith's job description and pay her a salary of $46 000 per year.

Glasscock said he wanted things to go back the way they were, with them "running

things and with her "staying late,"just the two ofthem.

      101. Smith told Glasscock that she could not agree to once again take on

additional duties without being paid for them or being paid any overtime.

      102. Glasscock brought Smith in for several meetings after that. Glasscock

told Smith that if she did not agree to take on the additional job, he would fire her

for insubordination.

      103. Smith told Glasscock she had 3 kids to feed and that she would have

to do whatever duties he requested. However, she would not be able to stay late

without advanced notice because of her children.

      104. Glasscock became increasingly contentious toward Smith.


                                         15'
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 16 of 34



      105. A short time later, Glasscock came to Smith's office late one

afternoon and asked if they could "get back together." Glasscock also told her to

remember that he owned a jewelry store. Smith tried to explain once again that

their relationship was strictly professional.

      106. Glasscock thereafter came to Smith's office and showed her a video

of a monkey masturbating. Smith returned his phone and told him that was highly

inappropriate. This clearly agitated Glasscock, who then commented that he knew

Smith was'just trying to keep things professional only."

      107. Smith's work environment remained hostile.

      108. On January 12, 2017, Smith attempted to explain to Glasscock that

she only cared about him as a boss, nothing more. Smith asked Glasscock to stop

being mad at her, because she really needed her job.

       109. Glasscock replied in a loud and angry voice that he felt like he was

"getting a divorce." Glasscock then told Smith he "didn't need to fuck [her]

anyway." Smith was startled by his comment. Smith immediately requested to be

transferred to a new position. Glasscock told Smith she would have to get in and

"drink his Kool Aide or he was going to terminate her.

      110. At the end of February 2017, Glasscock brought Smith into his office

and told her she was not working out.. Glasscock told Smith they live in a small

community, and that if he heard of her telling negative things about him, he would


                                          16
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 17 of 34



"go after" her.

      111. Glasscock requested Smith's resignation or said he would fire her.

      112. Glasscock sent Smith to payroll to find out when her official

resignation day should be.

      113. On February 27, 2017, Smith submitted her resignation letter to the

CCBOE, advising them that she was resigning under Glasscock's threats and

duress with her final day being April 18, 2017.

      114. The CCBOE never interviewed Srnith about her letter.

      115. The CCBOE did nothing to Smith's knowledge between February 27,

2017 and April 18, 2017 to investigate her final complaints.

      116. Smith received one raise during her employment, a State Educators'

raise of4%.

      117. Smith's final salary was approximately $ 40,560.

       118. Smith was not paid according to the County's salary schedules for the

positions she was actually performing.

      119. Smith was not paid overtime in the positions she was actually

performing.

      120. Smith had many earned, accrued hours of comp time for which she

was never compensated.




                                         17
       Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 18 of 34



        121. Smith believes her pay was discriminatory and in violation of

Defendants' salary schedules.

        122. Defendants subjected Smith to unwelcome, severe and pervasive

sexual harassment throughout her employment.

        123. Smith complained the only way she knew how.

        124. Defendants failed to investigate or remedy Smith's complaints.

        125. Smith's harassment was constant.

        126. Smith subjectively perceived the harassment as severe, because she

sought comfort from family members.

        127. Smith's harassment was objectively severe or pervasive because it

was a constant, hurling barrage of gender-related insults that were so humiliating

and degrading that they unreasonably interfered with the terms and conditions of

her employment.

        128. Glasscock retaliated against Smith after she rebuffed his advances and

complained.

        129. Glasscock and the CCBOE violated the retaliation provisions of Title

VII.

        130. The actions of Defendants complained of herein, individually or in

conjunction with other employees of the CCBOE, constitute the official policy,

practice, or custom ofthe CCBOE.


                                         18
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 19 of 34



      131. Defendants also failed to promptly or adequately investigate other

complaints of sexual harassment in the workplace.

      132. Defendants' conduct displayed deliberate indifference to Plaintiffs

and other women's clearly-established statutory and constitutional civil rights to be

free from discrimination and harassment.

      133. The violation of Plaintiffs and other women's rights resulted from

Defendants' execution of its policies, customs, or official decisions, which are

ongoing.

      134. Defendants failed to exercise proper care in the training, retention,

and/or supervision of their respective employees, which proximately caused the

injuries suffered by Plaintiff.

       135. Defendants' acts violated the Alabama laws of assault and battery,

invasion of privacy, and tort of outrage.

      136. Defendants' conduct caused Smith to suffer significant financial loss

and experience extreme mental and physical trauma, including, but not limited to,

increased blood pressure, stress, mental anguish, loss of hair, and loss of sleep.

                                      COUNT I

                     TITLE VII - SEX DISCRIMINATION
           AGAINST CHILTON COUNTY BOARD OF EDUCATION

      137. Plaintiff re-alleges the facts above as if fully set forth herein.

      138. Plaintiff is female and a member of a protected class.

                                            19
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 20 of 34



      139. Defendant treated male employees more favorably in the terms,

conditions, and pay in their employment.

      140. Defendant subjected Smith and other female employees to a hostile

work environment.

      141. Plaintiff was compensated significantly less than similarly-situated

male employees.

      142. Plaintiff suffered harm as a result of Defendant's unlawful actions.

      WHEREFORE,Plaintiff requests the following relief:

      a)    Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, costs, interest, and attorneys'

            fees;

      b)    Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate Title VII of the Civil Rights Acts

            of 1964 and 1991, as amended;

      c)    Award such other and further relief as this Court deems just and

            proper.




                                        20
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 21 of 34



                                     COUNT II

                   TITLE VII - SEXUAL HARASSMENT
          AGAINST CHILTON COUNTY BOARD OF EDUCATION

      143. Plaintiff re-alleges the facts above as if fully set forth herein.

      144. Plaintiff suffered quid pro quo sexual harassment in terms of

compensation, promotions, and her ability to remain employed.

      145. Plaintiff suffered adverse employment actions at the hands of a

harassing supervisor.

      146. Plaintiffs supervisor used apparent or actual authority in an attempt to

extort sexual consideration from her.

      147. Plaintiffs supervisor used the means funiished by the employer to

accomplish the prohibited purpose.

      148. Plaintiff's supervisor acted within the scope of actual or apparent

authority to hire, fire, discipline, transfer, demote, promote, and set wages.

      149. Plaintiff endured a constant barrage of sex-related comments from the

supervisor throughout her employment.

      150. Plaintiffs supervisor touched and attempted to touch Plaintiff against

her wishes.

      151. Plaintiff complained about the harassment.

      152. Defendant failed to promptly or adequately investigate or remedy the

harassment.

                                          21
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 22 of 34



      153. Plaintiff suffered from sex harassment because (1) the combination of

the employer's knowledge and inaction demonstrated negligence or the adoption of

the offending conduct; (2) the individual employees charged with harassment or

discrimination were sufficiently high in the management hierarchy of the company

so as to impute liability to the employer; or (3) the individuals caused a

discriminatory, tangible employment action.

      WHEREFORE,Plaintiff requests the following relief:

      a)    Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, costs, interest, and attorneys'

            fees;

      b)    Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate Title VII of the Civil Rights Acts

            of 1964 and 1991, as amended;

      c)   Award such other and further relief as this Court deems just and

            proper.




                                       22
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 23 of 34



                                     COUNT III

                      TITLE VII — RETALIATION
           AGAINST CHILTON COUNTY BOARD OF EDUCATION


      154. Plaintiff re-alleges the facts above as if fully set forth herein.

      155. Plaintiff rebuffed her supervisor's unwelcomed sexual advances.

      156. Plaintiff complained of discrimination and harassment.

      157. Defendant subjected Plaintiff to a retaliatory hostile environment.

      158. Defendant failed to promote or properly compensate Plaintiff because

Plaintiff engaged in protected activity.

      159. Defendant terminated Plaintiff's employment because Plaintiff

engaged in protected activity.

      160. Defendant's retaliation was within close temporal proximity of her

protected activity.

      161. Defendant's alleged reasons for its adverse actions toward Plaintiff

are pretextual.

      WHEREFORE,Plaintiff requests the following relief:

      a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

             wages, lost benefits, front pay, back pay, injunctive relief,

             compensatory and punitive damages, costs, interest, and attorneys'

             fees;


                                           23
   Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 24 of 34



     b)       Grant a permanent injunction enjoining Defendants, its agents,

              successors, employees, attorneys, and those acting in concert

              therewith from continuing to violate Title VII of the Civil Rights Acts

              of 1964 and 1991, as amended;

     c)       Award such other and further relief as this Court deems just and

              proper.

                                   COUNTIV

                             EQUAL PAY ACT
                         AGAINST ALL DEFENDANTS

     162. Plaintiff re-alleges the facts above as if fully set forth herein.

     163. Plaintiff is fernale and a member of a protected class.

     164. Defendant compensated Plaintiff less than her male counteiparts in

violation of the Equal Pay Act of 1963.

     165. Defendant compensated Plaintiff less than male employees in

positions requiring equal skills, effort, and responsibility under similar working

conditions.

     166. Defendant knowingly assigned Plaintiff to work as an Assistant

Superintendent without offering her the corresponding pay.

     167. Defendant's acts were willful.

     168. Defendant acted with reckless disregard.

     169. Defendant's violation of the Act       caused Plaintiff to suffer financial
                                          24
   Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 25 of 34



harm.

    WHEREFORE,Plaintiff requests the following relief:

    a)       Award Plaintiff appropriate declaratory relief, equitable relief, lost

             wages, lost benefits, front pay, back pay, injunctive relief,

             compensatory and punitive damages, liquidated damages, costs,

             interest, and attorneys' fees;

     b)      Grant a permanent injunction enjoining Defendants, its agents,

             successors, employees, attorneys, and those acting in concert

             therewith from continuing to violate the Equal Pay Act;

    c)       Award such other and further relief as this Court deems just and

             proper.

                                  COLTNT V
                         FAIR LABOR STANDARDS ACT
                          AGAINST ALL DEFENDANTS

        170. Plaintiff re-alleges the facts above as if fully set forth herein.

        171. Defendant failed to pay Plaintiff overtime for work performed in

excess a40 hours per week.

        172. Defendant failed to pay Plaintiff overtime at her correct rate of pay.

        173. Defendant's acts were willful.

        174. Defendant acted with reckless disregard.

        175. Defendant's violation of the Act caused Plaintiff to suffer financial


                                           25
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 26 of 34



harm.

     WHEREFORE,Plaintiff requests the following relief:

     a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, liquidated damages, costs,

            interest, and attorneys' fees;

     b)     Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate the Fair Labor Standards Act;

     c)    Award such other and further relief as this Court deems just and

            proper.

                         COUNT VI
SECTION 1983 — FOURTEENTH AMENDMENT(EQUAL PROTECTION)
                  AGAINST ALL DEFENDANTS

     176. Plaintiff re-alleges the facts above as if fully set forth herein.

     177. Plaintiff is female.

     178. Under color of law, Defendants denied Plaintiff equal protection to be

free from discrimination and harassment in the workplace.

     179. Defendants were deliberately indifferent to Plaintiffs clearly

established Constitutional and statutory rights.

     180. The violation of Plaintiff s and other women's rights resulted from


                                         26
   Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 27 of 34



Defendants' execution of its policies, customs, or official decisions, which are

ongoing.

      181. Plaintiff suffered harm as a result of Defendants' unlawful actions.

      WHEREFORE,Plaintiff requests the following relief:

     a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, liquidated damages, costs,

            interest, and attorneys' fees;

     b)     Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate Section 1983;

     c)     Award such other and further relief as this Court deems just and

            proper.

                                     COUNT VII

 BREACH OF CONTRACT,QUANTUM MERUIT,UNJUST ENRICHMENT

      182. Plaintiff re-alleges the facts above as if fully set forth herein.

     183. Defendant breached its contract of paying scheduled wages for the

jobs Plaintiff actually performed.

     184. Defendants hired Plaintiff as a Secretary at $39,000 per year.

     185. Defendants immediately asked Plaintiff to perform functions above


                                         27
   Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 28 of 34



and beyond the secretary role.

     186. Rather than cornpensate Plaintiff for the duties she was actually

performing, Defendant continued paying Plaintiff at the secretary rate.

     187. Defendants failed to compensate Plaintiff for her duties as Payroll

Clerk, Board Clerk, and the Assistant Superintendent position.

     188. Defendant received the benefit of Plaintiffs services in these roles,

yet did not compensate Plaintiff for the reasonable value of her services.

     WHEREFORE,Plaintiff requests the following relief:

     a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, liquidated damages, costs,

            interest, and attorneys' fees;

     b)     Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate Alabama law;

     c)    Award such other and further relief as this Court deems just and

            proper.

                                   COUNT VIII

                  ALABAMA CODE SECTION 16-22-10
           DEFENDANT CHILTON COUNTY BOARD OF EDUCATION

     189. Plaintiff re-alleges the facts above as if fully set forth herein.

                                         28
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 29 of 34



     190. Defendant has a duty to establish salary schedules for each class and

type ofjob.

     191. Defendant failed to establish a proper salary schedule for one or more

jobs Plaintiff was working.

     192. Defendant failed to properly compensate Plaintiff under its existing

salary schedules.

     193. Defendant retaliated against Plaintiff when she complained about not

being paid in accordance with the existing salary schedules.

     194. Plaintiff suffered harm from Defendant's unlawful actions.

     a)       Award Plaintiff appropriate declaratory relief, equitable relief, lost

              wages, lost benefits, front pay, back pay, injunctive relief,

              compensatory and punitiVe damages, liquidated damages, costs,

              interest, and attorneys' fees;

     b)       Grant a permanent injunction enjoining Defendants, its agents,

              successors, employees, attorneys, and those acting in concert

              therewith from continuing to violate Alabama law;

     c)    Award such other and further relief as this Court deems just and

              proper.




                                           29
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 30 of 34



                                     COUNT IX

                            INVASION OF PRIVACY
                       AGAINST DEFENDANT GLASSCOCK

      195. Plaintiff re-alleges the facts above as if fully set forth herein.

      196. Defendant Glasscock touched Plaintiff in an unwelcome manner that

was intrusive, unwelcomed, and sexual given her environment of sexual

harassment.

      197. Defendant, the senior official on whom Plaintiff depended for her

job, violated Plaintiff's emotional sanctum with his intrusive, inappropriate

behayior in the workplace.

      198. The intrusion was so offensive or objectionable that a reasonable

person subjected to it would experience outrage, mental suffering, shame, or

humiliation.

      199. The intrusion caused Plaintiff mental and physical harm.

      WHEREFORE,Plaintiff requests the following relief:

      a)       Award Plaintiff appropriate declaratory relief, equitable relief, lost

               wages, lost benefits, front pay, back pay, injunctive relief,

               compensatory and punitive damages, costs, interest, and attorneys'

               fees;

      b)       Grant a permanent injunction enjoining Defendants, its agents,

               successors, employees, attorneys, and those acting in concert

                                          30
     Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 31 of 34



             therewith from continuing to violate the state laws asserted;

      c)     Award such other and further relief as this Court deems just and

             proper.

                                     COUNT X

                         ASSAULT AND BATTERY
                     AGAINST DEFENDANT GLASSCOCK

      200. Plaintiff re-alleges the facts above as if fully set forth herein.

      201. Plaintiff suffered from persistent harassment of an extreme nature by

her direct supervisor, Superintendent Glasscock.

      202. Defendant Glasscock touched Plaintiff in a manner that was

unwelcomed by hugging her against her will.

      203. The touching was intentional, gratuitous, and conducted with sexual

overtones.

      204. Plaintiffs fear and/or apprehension of the unwelcomed touching, and

the touching, itself, constitute assault and battery.

      WHEREFORE,Plaintiff requests the following relief:

      a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

             wages, lost benefits, front pay, back pay, injunctive relief,

             compensatory and punitive damages, costs, interest, and attorneys'

             fees;

      b)     Grant a permanent injunction enjoining Defendants, i s agents,

                                           31
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 32 of 34



            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate the state laws asserted;

            Award such other and further relief as this Court deems just and

            proper.

                                    COUNT XI

                           TORT OF OUTRAGE
                        AGAINST ALL DEFENDANTS

      205. Plaintiff re-alleges the facts above as if fully set forth herein.

      206. Defendants subjected Plaintiff to egregious sexual harassment.

      207. Defendants' conduct was intentional or reckless.

      208. Defendants' conduct was extreme and outrageous.

      209. Defendants' conduct caused emotional distress so severe that no

reasonable person could be expected to endure it.

      WHEREFORE,Plaintiff requests the following relief:

      a)    Award Plaintiff appropriate declaratory relief, equitable relief, lost

            wages, lost benefits, front pay, back pay, injunctive relief,

            compensatory and punitive damages, costs, interest, and attorneys'

            fees;

      b)    Grant a permanent injunction enjoining Defendants, its agents,

            successors, employees, attorneys, and those acting in concert

            therewith from continuing to violate the state laws asserted;

                                          32
    Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 33 of 34



       c)         Award such other and further relief as this Court deems just and

                 proper.

                                     COUNT XII

            NEGLIGENT TRAINING, SUPERVISION, AND RETENTION
             AGAINST CHILTON COUNTY BOARD OF EDUCATION

       210. Plaintiff re-alleges the facts above as if fully set forth herein.

       211. This is a claim arising under the laws of the State of Alabama to

redress the negligent and wanton training, supervision and retention of Defendant's

employees.

       212. Defendant had a duty to provide a reasonably safe, non-

discriminatory, and non-hostile work enviromnent to Plaintiff.

       213. Defendant CCBOE failed to train, discipline, or terminate Defendant

Glasscock.

       214. Defendant CCBOE failed to train management and employees on

policies prohibiting discrimination and harassment.

       215. Defendant       CCBOE       failed   to   administer     policies    against

discrimination, harassment, equal pay, overtime, and violations of Alabama law in

the workplace.

       216. Defendant's failures created a hostile, unsafe working environment

for Plaintiff.

        217. Plaintiff suffered harm as a result of Defendant's unlawful conduct.

                                           33
     Case 2:18-cv-00870-ECM-WC Document 1 Filed 10/09/18 Page 34 of 34



      WHEREFORE,Plaintiff requests the following relief:

      a)     Award Plaintiff appropriate declaratory relief, equitable relief, lost

              wages, lost benefits, front pay, back pay, injunctive relief,

             compensatory and punitive damages, costs, interest, and attorneys'

             fees;

      b)      Grant a permanent injunction enjoining Defendants, its agents,

             successors, employees, attorneys, and those acting in concert

              therewith from continuing to violate the state laws asserted;

      c)     Award such other and further relief as this Court deems just and

              proper.


       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests all of the

 relief set forth herein.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY

                                                                 ?,42..0,1c,s2_,
                                               Sonya C. wards    (ASB-8848-S73E)
                                               Attorney or Plaintiff Allison P. Smith

OF COUNSEL:

EDWARDS LAW,LLC
3 Office Park Circle
Suite 230
Birmingham, Alabama 35223
(205)871-7567
sonya@sonyaedwardslaw.com


                                          34
